Case 5:19-cr-00161-gwc Document1 Filed 12/05/19 Page 1 of 6

 

UNITED STATES DISTRICT COURT

FOR THE ; - 20
DISTRICT OF VERMONT 2I9DEC-5 PH 2
CLERK

 
 
  

BY _
UNITED STATES OF AMERICA aR
v. No.
“VA er-(el-
EMILIO GARCIA, S14 -cr- (bl -)

a/k/a EMILIO J. GARCIA,
EMILIO GARCIJA-CAPPAS
INDICTMENT
The Grand Jury Charges:
COUNT |

1. From in and about December 2016, through and including January 2017, in the
District of Vermont and elsewhere, the defendant, EMILIO GARCIA, knowingly and willfully
conspired with others known and unknown to the Grand Jury, to commit offenses against the
United States, namely, to acquire firearms in Vermont illegally, using false statements to
licensed firearms dealers, and transport the firearms to Massachusetts, in violation of federal
firearms laws, including Title 18, United States Code, Sections 922(a)(3) and 922(a)(6).

2. It wasa part and an object of the conspiracy that EMILIO GARCIA, and others
known and unknown, in connection with the acquisition of firearms in Vermont from a licensed
dealer of firearms, within the meaning of Chapter 44, Title 18, United States Code, would and
did knowingly make false and fictitious oral and written statements, intended and likely to

deceive the firearms dealers as to facts material to the lawfulness of the sale of the firearms, in

violation of Title 18, United States Code, Sections 922(a)(6) and 924(a)(2).
Case 5:19-cr-00161-gwc Document1 Filed 12/05/19 Page 2 of 6

3. It was a further part and an object of the conspiracy that EMILIO GARCIA, and
others known and unknown, not being licensed importers, manufacturers, dealers, and collectors
of firearms, within the meaning of Chapter 44, Title 18, United States Code, willfully did
transport into the State of Massachusetts, where EMILIO GARCIA then resided, a Smith &
Wesson SD9 .9mm pistol, SN FYK0822, said firearm having been purchased or otherwise
obtained by him outside that State, in violation of Title 18, United States Code, Sections
922(a)(3) and 924(a)(1)(D).

OVERT ACTS

4. In furtherance of the conspiracy and to effect the illegal objects thereof, the following
overt acts, among other, were committed in the District of Vermont and elsewhere:

a. On or about January 23, 2017, EMILIO GARCIA and a co-conspirator traveled from
Massachusetts to Vermont.

b. On or about January 23, 2017, EMILIO GARCIA and a co-conspirator entered Lost
Target Shooting Supplies, a licensed firearms dealer in Pownal, Vermont, and looked at firearms
for sale.

c. On or about January 23, 2017, EMILIO GARCIA identified a handgun that he desired
at Lost Target Shooting Supplies: a Smith & Wesson SD9 .9mm pistol, SN FYK0822.

d. On or about January 23, 2017, EMILIO GARCIA directed a co-conspirator to
purchase the above Smith & Wesson pistol for him and provided money for the purchase.

e. On or about January 23, 2017, the co-conspirator purchased the Smith & Wesson
pistol, completing an ATF Form 4473 falsely identifying himself as the “actual transferee/buyer”

of the pistol.
Case 5:19-cr-00161-gwc Document1 Filed 12/05/19 Page 3 of 6

f. On or about January 23, 2017, after the co-conspirator purchased the Smith & Wesson
pistol at Lost Target Shooting Supplies in Vermont for EMILIO GARCIA, the men returned to
Massachusetts with the pistol.

g. On or about January 25, 2017, EMILIO GARCIA and a co-conspirator traveled from
Massachusetts to Vermont.

h. On or about January 25, 2017, EMILIO GARCIA and a co-conspirator entered the
Bennington Trading Post, a licensed firearms dealer in Bennington, Vermont, and looked at
firearms for sale.

i. On or about January 25, 2017, EMILIO GARCIA identified two handguns that he
desired at the Bennington Trading Post: a Taurus PT .9mm pistol, SN TJU21720, and a Ruger
LCP .380 pistol, SN 371810196.

j. On or about January 25, 2017, EMILIO GARCIA directed a co-conspirator to
purchase the above Taurus and Ruger pistols for him and provided money for the purchase.

k. On or about January 25, 2017, a co-conspirator paid for the two pistols and completed
an ATF Form 4473, falsely identifying himself as the “actual transferee/buyer” of the pistols.

1. On or about January 25, 2017, after the Bennington Trading Post indicated that the
transfer of the two pistols could not take place until the next day, EMILIO GARCIA and the co-
conspirator agreed that the next day, January 26, 2017, the co-conspirator would pick-up the
Taurus and Ruger pistols at the Bennington Trading Post and bring them to EMILIO GARCIA in
Massachusetts.

m. On or about January 26, 2017, the co-conspirator traveled to the Bennington Trading
Post in Vermont to pick-up the two pistols purchased the day before for EMILIO GARCIA.

(18 U.S.C. § 371)
Case 5:19-cr-00161-gwc Document1 Filed 12/05/19 Page 4 of 6

COUNT 2
On or about January 23, 2017, in the District of Vermont, the defendant EMILIO
GARCIA, in connection with the acquisition of a firearm, namely a Smith & Wesson SD9 .9mm
pistol, SN FYK0822, from Lost Target Shooting Supplies, a licensed firearms dealer, willfully
caused another person to knowingly make a false and fictitious statement, which statement was
intended and likely to deceive the dealer as to a fact material to the lawfulness of the sale of the

firearm.

(18 U.S.C. §§ 922(a)(6) and 2)
Case 5:19-cr-00161-gwc Document1 Filed 12/05/19 Page 5 of 6

COUNT 3
On or about January 23, 2017, in the District of Vermont and elsewhere, the defendant,
EMILIO GARCIA, not being a licensed importer, manufacturer, dealer, and collector of
firearms, within the meaning of Chapter 44, Title 18, United States Code, willfully did transport
into the State of Massachusetts, where he then resided, a Smith & Wesson SD9 .9mm pistol, SN
FYK0822, said firearm having been purchased or otherwise obtained by EMILIO GARCIA
outside the State of Massachusetts.

(18 U.S.C. §§ 922(a)(3), 924(a)(1)(D) and 2)
Case 5:19-cr-00161-gwc Document1 Filed 12/05/19 Page 6 of 6

COUNT 4
On or about January 25, 2017, in the District of Vermont, the defendant EMILIO
GARCIA, in connection with the attempted acquisition of firearms, namely a Taurus PT .9mm
pistol, SN TJU21720, and a Ruger LCP .380 pistol, SN 371810196, from the Bennington
Trading Post, a licensed firearms dealer, willfully caused another person to knowingly make a
false and fictitious statement, which statement was intended and likely to deceive the dealer as to
a fact material to the lawfulness of the sale of the firearms.

(18 U.S.C. §§ 922(a)(6) and 2)

A TRUE BILL

 

C.€. Ad|a ee)
CHRISTINA E. NOLAN (WBD)

United States Attorney

Burlington, Vermont
December 5.2019
